DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2022 has been entered.
Response to Amendment
Applicant’s amendments with respect to claims filed on 10/07/2022 have been entered.  Claims 1-5 and 7-23 remain pending in this application and are currently under consideration for patentability under 37 CFR 1.104.  Claims 20-21 have been withdrawn from consideration.  Claim 6 has been canceled.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8 and 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirn (Pub. No. 2013/0087152).
	Regarding claim 1, Kirn teaches a guidance device (1, Figs. 1 and 7) for guidance of surgical interventions on one patient based on patient specific imaging data for the anatomy of the one patient (see Fig. 7 and [0042] the device is used for a surgical procedure), the device (1) comprising: a mouthpiece (3/4/5, Fig. 3) configured to be anchored to said one patient's upper jaw (see [0030] where 3/4/5 is filled to have the shape of a retainer and designed to conform to the curve of the hard and soft palate and see [0034] where the device is fixed via 16); and a hollow tube (T, Fig. 1), fixed and set with respect to, and extending through, the mouthpiece (3/4/5, see [0035], 24 fixes and sets T with respect to 3/4/5), for guiding an intervention device and directing the intervention device to a target site within said patient's head (this is a functional recitation and it is the Examiner’s position that T is capable of guiding an intervention device and directing the intervention device to a target site within said patient's head, see [0002]), the hollow tube (T) having a proximal end (end of T outside of the patient, Fig. 7) that can receive the intervention device and that is oriented to protrude out of said one patient's mouth when the mouthpiece (3/4/5) is anchored to said one patient's upper jaw (see Fig. 7), and a distal end (end of T inside of patient) that will be positioned within said one patient's mouth when the mouthpiece (3/4/5) is anchored to said one patient's upper jaw (see [0034]), the distal end (end of T inside of patient) having a customized and set orientation with respect to the mouthpiece (3/4/5) based on the imaging data showing said one patient's anatomy such that when the mouthpiece (3/4/5) is anchored to said one patient's upper jaw the distal end (end of T inside of patient) will direct the intervention device out of the distal end (end of T inside of patient) and along said one patient's palatine canal toward the target site within said one patient's head via a transpalatine approach as the intervention device is guided through the hollow tube (T, this is a functional recitation and it is the Examiner’s position that the distal end of T has a customized and set orientation based on T being fixed via 24 to 1 thereby permitting the distal end of T to direct an intervention device out of the distal end and to the desired location, i.e. the palatine canal, in the patient).  
Regarding claim 2, Kirn teaches wherein the mouthpiece (3/4/5) is configured to be anchored to said one patient's upper teeth (see [0030] and [0034], 3/4/5 is capable of being anchored to the patient’s upper teeth via 16 and the device being positioned on the soft and hard palate).  
Regarding claim 3, Kirn teaches wherein the mouthpiece (3/4/5) is configured to be anchored to said one patient's upper gums (see [0030] and [0034]).  
Regarding claim 4, Kirn teaches wherein the mouthpiece (3/4/5) is configured to be anchored to the roof of said one patient's mouth (see [0030] and [0034]).   
Regarding claim 5, Kirn teaches wherein the mouthpiece (3/4/5) is configured to be anchored to said one patient's upper jaw with at least one clamp (4, Fig. 4, see [0033]).  
Regarding claim 7, Kirn teaches wherein the target site within said one patient's head is the patient's SPG (this is a functional recitation and it is the Examiner’s position that the distal end of T is capable of being positioned in the patient head in the SPG).  
Regarding claim 8, Kirn teaches wherein the device (1) is a single-use device that is disposed of after use (this is a functional recitation and the device is capable of being disposed of after use).  
Regarding claim 22, Kirn teaches a guidance device (1, Figs. 1 and 7) for guidance of surgical interventions on one patient based on patient specific imaging data for the anatomy of the one patient (see Fig. 7 and [0042] the device is used for a surgical procedure), the device (1) comprising: a mouthpiece (3/4/5, Fig. 3) configured to be anchored to said one patient's upper jaw (see [0030] where 3/4/5 is filled to have the shape of a retainer and designed to conform to the curve of the hard and soft palate and see [0034] where the device is fixed via 16); and a hollow tube (T, Fig. 1), fixed and set with respect to, and directly connected to, the mouthpiece (3/4/5, see [0035], 24 fixes and sets T with respect to 3/4/5 when T is within 24 and T is directly connected to 3/4/5 see Fig. 4 ), for guiding an intervention device and directing the intervention device to a target site within said patient's head (this is a functional recitation and it is the Examiner’s position that T is capable of guiding an intervention device and directing the intervention device to a target site within said patient's head, see [0002]), the hollow tube (T) having a proximal end (end of T outside of the patient, Fig. 7) that can receive the intervention device and that is oriented to protrude out of said one patient's mouth when the mouthpiece (3/4/5) is anchored to said one patient's upper jaw (see Fig. 7), and a distal end (end of T inside of patient) that will be positioned within said one patient's mouth when the mouthpiece (3/4/5) is anchored to said one patient's upper jaw (see Fig. 7), the distal end (end of T inside of patient) having a customized and set orientation with respect to the mouthpiece (3/4/5) based on the imaging data showing said one patient's anatomy such that when the mouthpiece (3/4/5) is anchored to said one patient's upper jaw the distal end (end of T inside of patient) will direct the intervention device out of the distal end (end of T inside of patient)and along said one patient's palatine canal toward the target site within said one patient's head via a transpalatine approach as the intervention device is guided through the hollow tube tube (T, this is a functional recitation and it is the Examiner’s position that the distal end of T has a customized and set orientation based on T being fixed via 24 to 1 thereby permitting the distal end of T to direct an intervention device out of the distal end and to the desired location, i.e. the palatine canal, in the patient).  
Regarding claim 23, Kirn teaches a guidance device (1, Figs. 1 and 7) for guidance of surgical interventions on one patient based on patient specific imaging data for the anatomy of the one patient (see Fig. 7 and [0042] the device is used for a surgical procedure), the device (1) comprising: a mouthpiece (3/4/5, Fig. 3) configured to be anchored to said one patient's upper jaw (see [0030] where 3/4/5 is filled to have the shape of a retainer and designed to conform to the curve of the hard and soft palate and see [0034] where the device is fixed via 16); and a hollow tube (T, Fig. 1), always fixed and set with respect to the mouthpiece (3/4/5, see [0035], 24 always fixes and sets T with respect to 3/4/5 when T is within 24), for guiding an intervention device and directing the intervention device to a target site within said patient's head (this is a functional recitation and it is the Examiner’s position that T is capable of guiding an intervention device and directing the intervention device to a target site within said patient's head, see [0002]), the hollow tube (T) having a proximal end (end of T outside of the patient, Fig. 7) that can receive the intervention device and that is oriented to protrude out of said one patient's mouth when the mouthpiece (3/4/5) is anchored to said one patient's upper jaw (see Fig. 7), and a distal end (end of T inside of patient) that will be positioned within said one patient's mouth (see Fig. 7) when the mouthpiece (3/4/5) is anchored to said one patient's upper jaw (see [0034]), the distal end (end of T inside of patient) having a customized and set orientation with respect to the mouthpiece (3/4/5) based on the imaging data showing said one patient's anatomy such that when the mouthpiece (3/4/5) is anchored to said one patient's upper jaw the distal end out of the distal end (end of T inside of patient) will direct the intervention device out of the distal end out of the distal end (end of T inside of patient) and along said one patient's palatine canal toward the target site within said one patient's head via a transpalatine approach as the intervention device is guided through the hollow tube out of the distal end (T, this is a functional recitation and it is the Examiner’s position that the distal end of T has a customized and set orientation based on T being fixed via 24 to 1 thereby permitting the distal end of T to direct an intervention device out of the distal end and to the desired location, i.e. the palatine canal, in the patient).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirn (Pub. No. 2013/0087152) in view of Reesemann et al. (Pub. No. 2007/0250105).
Regarding claim 9, Kirn teaches a system for guided surgical interventions comprising a guidance device as claimed in claim 1 (see rejection of claim 1) but does not teach and the intervention device.  However, Reesemann et al. teaches a guidance device (see Fig. 10A/10B/18C) comprising: a mouthpiece (112, Fig. 10B and also see Fig. 18C) configured to be anchored to said one patient's upper jaw (see Fig. 18C illustrating 112 anchored to the patient’s upper jaw via being anchored in the patient’s mouth); and a hollow tube (210, Fig. 18C) for guiding an intervention device (182, Fig. 18C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the tube (T) for the trocar (210) and the flexible body (182) for treating a constricted sinus passageway (see abstract).  Further, Kirn teaches that the device can be used with various modifications (see [0047]).
Regarding claim 11, Kirn in view of Reesemann et al. teaches wherein the intervention device (182) is a trackable needle that allows for an operator to track the location of the needle within said one patient's body (it should be noted that the claimed does not recite what makes the intervention device trackable; hence, it is the Examiner’s position that 182 is visually trackable by the operator when inserting the device within the patient see definition below).  
Thefreedictionary.com defines “trackable” as “to observe or monitor the course of” and it is the Examiner’s position that an operator can “observe or monitor the course of” 182 visually directly or via an x-ray or some other means.
Regarding claim 12, Kirn in view of Reesemann et al. does not teach wherein the intervention device includes a navigation array to allow for guided placement of the intervention device to a required depth within said one patient.  However, in the embodiment of Fig. 13 Reesemann et al. teaches and intervention device (24) including a navigation array (150, Fig. 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Kirn et al. in view of Reesemann et al. by adding the detection element of the embodiment of Fig. 13 to the wire guide for confirming the presence or absence of the distal time of the wire guide ([0124]).  Further, Kirn  and Reesemann teaches that modifications can be made (see Kirn, [0047] and Reesemann et al., [0152]).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirn (Pub. No. 2013/0087152) in view of Reesemann et al. (Pub. No. 2007/0250105) in view of Keith et al. (Pub. No. 2008/0249500).
Regarding claim 10, Kirn in view of Reesemann et al. does not teach wherein the intervention device is a needle.  However, Keith et al. teaches an intervention device that is a needle (10 which has 28, [0027]).
  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the device taught by Kirn in view of Ressemann et al. by substituting 182 for the injection device taught by Keith et al. for treating diseases in the sinus cavity ([0002] and [0008]).  Further, Kirn in view of Ressemann et al. discloses that modifications may be made without departing from the scope of the invention (Kirn [0047]).
Claims 13-14 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ressemann et al. (Pub. No. 2007/0250105) in view of Kirn (Pub. No. 2013/0087152) in view of Benary et al. (Pub. No. 2010/0049230).
Regarding claim 13, Ressemann et al. teaches a method of targeting an intervention device (24/182, Fig. 18C) for surgical intervention on the body using a guidance device (abstract and [0001]), the guidance device comprising a mouthpiece (112, Fig. 18C and also see Fig. 10B) configured to be anchored to a patient's upper jaw (see Fig. 18C illustrating 112 anchored to the patient’s upper jaw via being anchored in the patient’s mouth), and a hollow tube (212, Fig. 10C) fixed and set (see 120, Figs. 10B-10D and [0115] where 120 is used to lock the arms in the desired position; thereby locking, fixing and setting, 212 in the desired position) with respect to the mouthpiece (112, see Fig. 10C, 212 is fixed relative to 112 when in the position in Fig. 18C) and for guiding the intervention device (24/182, Fig. 18C) and directing the intervention device (24/182, Fig. 18C) to a target site within the patient's head (sinus ostium, see [0131]), the hollow tube (212) having a proximal end (end of 212 where 24/182 is shown in Fig. 18C) that can receive the intervention device (24/182) and that is oriented to protrude out of the patient's mouth when the mouthpiece (112)  is anchored to the patient's upper jaw (see Fig. 18C), and a distal end (end of 212 opposite end where 24/182 is shown in Fig. 18C) that will be positioned within the patient's mouth when the mouthpiece (112) is anchored to the patient's upper jaw (see Fig. 18C), the distal end (end of 212 opposite end where 24/182 is shown in Fig. 18C) having a customized and set orientation (“customized” has been defined as “to modify, make or build according to individual specification or preference” and it is the Examiner’s position that the orientation of the distal end of 212 is modifiable by unlocking 120 and moving 110 to the desired position; thereby, moving, i.e. modifying, 212 to the desired position and locked via tightening 120, i.e. set, for treating the specific patient in which the device is being used on) with respect to the mouthpiece (112) based on imaging data showing a particular patient's anatomy such that when the mouthpiece (112) is anchored to the particular patient's upper jaw the distal end (end of 212 opposite end where 24/182 is shown in Fig. 18C) will direct the intervention device (24/182) out of the distal end (end of 212 opposite end where 24/182 is shown in Fig. 18C) and toward the target site within the particular patient's head when the intervention device (24/182) is guided through the hollow tube (212); the method comprising: non-surgically anchoring the mouthpiece (112) to the particular patient's upper jaw (see [0115]); inserting the intervention (24/182) device into the proximal end of the hollow tube (end of 212 where 24/182 is shown see Fig. 18C); and guiding the intervention device (24/182) through the hollow tube (212, it is the Examiner’s position that as a result of 24/182 being positioned within 212, 24/182 is guided through 212), out of the distal end (end of 212 opposite end where 24/182, see Fig. 16A illustrating the distal end of 24/182 being extended from the distal end of 20 and based on [0128] the distal tip of 24/182 in Fig. 18C extends distally from 212) but does not teach a hollow tube fixed and set with respect to, and extending through, the mouthpiece and for guiding the intervention device  and guiding the intervention device along the particular patient's palatine canal to the target site within the particular patient's head via the transpalantine approach.  
However, Kirn teaches a guidance device (1, Figs. 1 and 7), the device (1) comprising: a mouthpiece (3/4/5, Fig. 3) configured to be anchored to said one patient's upper jaw (see [0030] where 3/4/5 is filled to have the shape of a retainer and designed to conform to the curve of the hard and soft palate and see [0034] where the device is fixed via 16); and a hollow tube (T, Fig. 1), fixed and set with respect to, and extending through, the mouthpiece (1, see [0035], 24 fixes and sets T with respect to 3/4/5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method taught by Reesemann et al. by substituting the stabilization device taught by Reesemann et al. for the device (1) taught by Kirn et al. because Kirn et al. teaches that the device is for securing an oral tube ([011]) and elements 212 and 182 of Reesemann et al. are both oral tubes in that they are inserted through the mouth to treat the sinus (see abstract of Reesemann et al.).  Further, Reesemann et al. teaches that modifications may be made to the method (see [0152]).
Reesemann et al. in view of Kirn et al. does not teach does not teach guiding the intervention device along the particular patient's palatine canal to the target site within the particular patient's head via the transpalantine approach.  However, Benary et al. teaches a method in which a device is places in the regions of the sinus via the transpalatine approach ([0053] and [0158]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the method taught by Ressemann et al. in view of Kirn et al. by using the device via the transpalatine approach to treat the sphenopalatine ganglion as taught by Benary et al. in order to modulate permeability of the blood-brain barrier to treat medical conditions within the sinus (see abstract and [0028]) and Ressemann et al. discloses that modifications may be made without departing from the scope of the invention ([0152]).
Regarding claim 14, Ressemann et al. in view of Kirn et al. in view of Benary et al. teaches wherein the mouthpiece (1) is non- surgically anchored to the particular patient's upper jaw by anchoring the mouthpiece to the particular patient's upper teeth (see Kirn et al., [0030] and [0034] where the device is non-surgically anchored to the patient’s upper jaw and upper teeth via 16).  
Regarding claim 17, Ressemann et al. in view of Kirn et al. in view of Benary et al. does not teach wherein the intervention device includes a navigation array to allow for guided placement of the intervention device to a required depth within the particular patient.  However, in the embodiment of Fig. 13 Ressemann et al. teaches and intervention device (24) including a navigation array (150, Fig. 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Ressemann et al. in view of Kirn et al. in view of Benary et al.by adding the detection element of the embodiment of Fig. 13 to the wire guide for confirming the presence or absence of the distal time of the wire guide ([0124]).  Further, Ressemann et al. teaches that modifications may be made to the device (see [0152]).	
Regarding claim 18, Ressemann et al. in view of Kirn et al. in view of Benary et al. teaches wherein the target site in the particular patient's head is that patient's SPG (see Benary et al. abstract and Fig. 2 and rejection of claim 13 above).
Claims 15-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ressemann et al. (Pub. No. 2007/0250105) in view of Kirn (Pub. No. 2013/0087152) in view of Benary et al. (Pub. No. 2010/0049230) in view of Keith et al. (Pub. No. 2008/0249500).
Regarding claim 15, Ressemann et al. in view of Kirn in view of Benary et al. does not teach wherein the intervention device is a needle.  However, Keith et al. teaches a method ([0001]) that comprises an intervention device that is a needle (10 which has 28, [0027]).
  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the method taught by Ressemann et al. in view of Kirn in view of Benary et al. by substituting 24/182 for the injection device taught by Keith et al. for providing a therapeutic agent to the ethmoid sinuses to treat sinusitis ([0002] and [0008]).  Further, Ressemann et al. in view of Kirn in view of Benary et al. discloses that modifications may be made without departing from the scope of the invention (Ressemann et al, [0152]).
Regarding claim 16, Ressemann et al. in view of Kirn in view of Benary et al. does not teach wherein the intervention device is a trackable needle that allows for an operator to track the location of the needle within the particular patient's body.  However, Keith et al. teaches a method ([0001]) that comprises an intervention device that is a trackable needle (10 which has 28, [0027]) that allows for an operator to track the location of the needle within the particular patient's body (it should be noted that the claimed needle does not recite what makes it trackable; hence, it is the Examiner’s position that 10/28 is visually trackable by the operator when inserting the device within the patient see definition below).  
Thefreedictionary.com defines “trackable” as “to observe or monitor the course of” and it is the Examiner’s position that an operator can “observe or monitor the course of” 162 visually directly or via an x-ray or some other means.
 It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the method taught by Ressemann et al. in view of Benary et al. by substituting 24/182 for the injection device taught by Keith et al. for providing a therapeutic agent to the ethmoid sinuses to treat sinusitis ([0002] and [0008]).  Further, Ressemann et al. in view of Benary et al. discloses that modifications may be made without departing from the scope of the invention (Ressemann et al, [0152]).
Regarding claim 19, Ressemann et al. in view of Kirn in view of Benary et al. does not teach further comprising injecting a pharmacological substance at the target site within the particular patient's head with the intervention device. However, Keith et al. teaches a method ([0001]) that comprises injecting a pharmacological substance (12) at a target site (EB, see [0026]-[0027]) within the patient’s head with an intervention device (10 which has 28, [0027]).
 It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the method taught by Ressemann et al. in view of Kirn in view of Benary et al. by substituting 24/182 and the therapeutic agent for the injection device and therapeutic agent taught by Keith et al. and to inject the therapeutic agent to a target site in the head of the patient for providing a therapeutic agent to the ethmoid sinuses to treat sinusitis ([0002] and [0008]).  Further, Ressemann et al. in view of Kirn in view of Benary et al. discloses that modifications may be made without departing from the scope of the invention (Ressemann et al, [0152]).4Application No. 15/537,313Docket No.: 010309.00092\US Response filed January 4, 2022Reply to Office Action of October 18, 2018 non-surgically anchoring the mouthpiece (112) to the particular patient's upper jaw 4Application No. 15/537,313Docket No.: 010309.00092\US Response filed January 4, 2022Reply to Office Action of October 18, 2018 non-surgically anchoring the mouthpiece (112) to the particular patient's upper jaw (see [0115]); inserting the intervention (182) device into the proximal end of the hollow tube
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        a